******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           BRIAN LEWIS ET AL. v. WILLIAM
                  CLARKE ET AL.
                    (SC 19464)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
    Argued December 15, 2015—officially released March 15, 2016

  Daniel J. Krisch, with whom was Robert A. Rhodes,
for the appellant (named defendant).
  James M. Harrington, for the appellees (plaintiffs).
                         Opinion

   EVELEIGH, J. The dispositive issue in this appeal is
whether the trial court properly denied the defendant
William Clarke’s1 motion to dismiss the claims made
by the plaintiffs, Brian Lewis and Michelle Lewis, on
the ground that tribal sovereign immunity did not apply
to their claims against the defendant in his individual
capacity. On appeal, the defendant asserts that the trial
court improperly denied his motion to dismiss because
tribal sovereign immunity barred the plaintiffs’ claims
against him for an accident that occurred while he was
acting within the scope of his employment with the
Mohegan Tribal Gaming Authority. We agree with the
defendant and, accordingly, reverse the judgment of
the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. ‘‘On October 22, 2011
. . . Brian Lewis was operating a motor vehicle south-
bound on [Interstate 95] in Norwalk, Connecticut. . . .
Michelle Lewis was his passenger. [The defendant] was
driving a limousine behind the plaintiffs. Suddenly and
without warning, [the defendant] drove the limousine
into the rear of the plaintiffs’ vehicle and propelled the
plaintiffs’ vehicle forward with such force that it came
to rest partially on top of a [concrete] barrier on the
left-hand side of the highway. The collision and the
plaintiffs’ resulting injuries were caused by [the defen-
dant’s] negligence. At that time, [the defendant] was a
Connecticut resident, had a Connecticut driver’s
license, and, according to the affidavit of Michael Hamil-
ton, the [Mohegan Tribal Gaming Authority’s director
of transportation], was driving a limousine owned by
the [Mohegan Tribal Gaming Authority] and was
employed by the [Mohegan Tribal Gaming Authority]
to do so. Specifically, [the defendant] was driving
patrons of the Mohegan Sun Casino to their homes.
The limousine was covered by an automobile insurance
policy issued by Arch Insurance.’’ (Footnote omitted.)
   The plaintiffs filed an action against the defendant
claiming, inter alia, that they sustained injuries as a
result of the defendant’s negligence and carelessness.2
The defendant filed a motion to dismiss the complaint,
claiming that the trial court lacked subject matter juris-
diction because he was entitled to tribal sovereign
immunity. In support of his motion, the defendant filed,
inter alia, the affidavit from Hamilton. The plaintiffs
opposed the motion, claiming that the trial court was
not without subject matter jurisdiction because the doc-
trine of tribal sovereign immunity does not extend to
a tribal employee, who is named in his individual capac-
ity, and the damages are sought from the employee,
not from the tribe. The trial court denied the defendant’s
motion to dismiss, determining that it was not deprived
of jurisdiction over the plaintiffs’ claims under the doc-
trine of tribal sovereign immunity because the plaintiffs
sought money damages from the defendant personally,
not from the Mohegan Tribal Gaming Authority. This
appeal followed.3
  On appeal, the defendant claims that the trial court
improperly denied his motion to dismiss. Specifically,
the defendant asserts that the trial court improperly
concluded that the doctrine of tribal sovereign immu-
nity did not extend to the plaintiffs’ claims against the
defendant in the present case because they were claims
against the defendant in his individual capacity. The
defendant asserts that, because he was acting within
the scope of his employment for the Mohegan Tribal
Gaming Authority and the Mohegan Tribal Gaming
Authority is an arm of the Mohegan Tribe (tribe),4 tribal
sovereign immunity bars the plaintiffs’ claims against
him. In response, the plaintiffs assert that the trial court
properly denied the defendant’s motion to dismiss. In
support of their position, the plaintiffs assert that the
remedy sought in their complaint was for damages
against the defendant individually and, therefore, would
not affect the tribe, accordingly, tribal immunity should
not be extended to deprive the court of jurisdiction
over their claims.
   First, we must address the threshold issue of whether
the decision of the trial court denying the motion to
dismiss is immediately appealable. ‘‘The general rule is
that the denial of a motion to dismiss is an interlocutory
ruling and, therefore, is not a final judgment for pur-
poses of appeal. . . . The denial of a motion to dismiss
based on a colorable claim of sovereign immunity, by
contrast, is an immediately appealable final judgment
because the order or action so concludes the rights of
the parties that further proceedings cannot affect
them.’’ (Internal quotation marks omitted.) Sullins v.
Rodriguez, 281 Conn. 128, 130 n.2, 913 A.2d 415 (2007);
see also Kizis v. Morse Diesel International, Inc., 260
Conn. 46, 51, 794 A.2d 498 (2002) (denial of motion
to dismiss filed by tribal employees based on tribal
sovereign immunity constitutes final judgment for pur-
pose of appeal). In the present case, because the basis
of the defendant’s motion to dismiss was a claim of
tribal sovereign immunity, we conclude that the denial
of the motion to dismiss is an immediately appealable
final judgment.
   Having concluded that the decision of the trial court
denying the motion to dismiss is an immediately appeal-
able final judgment, we next address the standard of
review and the general principles governing a trial
court’s disposition of a motion to dismiss that chal-
lenges jurisdiction. The defendant’s claim that the plain-
tiffs’ claims are barred because the actions arose in the
course of his employment with the Mohegan Tribal
Gaming Authority is an assertion of ‘‘sovereign immu-
nity [that] implicates subject matter jurisdiction and is
therefore a basis for granting a motion to dismiss. . . .
A determination regarding a trial court’s subject matter
jurisdiction is a question of law.’’ (Internal quotation
marks omitted.) Bloom v. Gershon, 271 Conn. 96, 113,
856 A.2d 335 (2004); see also Fresenius Medical v.
Puerto Rico Cardiovascular, 322 F.3d 56, 61 (1st Cir.)
(question of whether entity is arm of state entitled to
immunity is legal one), cert. denied, 540 U.S. 878, 124
S. Ct. 296, 157 L. Ed. 2d 142 (2003). Accordingly, ‘‘[o]ur
review of the court’s ultimate legal conclusion[s] and
resulting [determination] of the motion to dismiss will
be de novo.’’ (Internal quotation marks omitted.) Gold
v. Rowland, 296 Conn. 186, 200, 994 A.2d 106 (2010).
   Depending on the record before it, a trial court ruling
on a motion to dismiss for lack of subject matter juris-
diction pursuant to Practice Book § 10-31 (a) (1) may
decide that motion on the basis of: ‘‘(1) the complaint
alone; (2) the complaint supplemented by undisputed
facts evidenced in the record; or (3) the complaint sup-
plemented by undisputed facts plus the court’s resolu-
tion of disputed facts. . . . Different rules and
procedures will apply, depending on the state of the
record at the time the motion is filed.’’ (Citation omitted;
internal quotation marks omitted.) Conboy v. State, 292
Conn. 642, 651, 974 A.2d 669 (2009).
   If the trial court decides the motion ‘‘on the basis of
the complaint alone, it must consider the allegations
of the complaint in their most favorable light. . . . In
this regard, a court must take the facts to be those
alleged in the complaint, including those facts necessar-
ily implied from the allegations, construing them in a
manner most favorable to the pleader. . . .
   ‘‘In contrast, if the complaint is supplemented by
undisputed facts established by affidavits submitted in
support of the motion to dismiss . . . other types of
undisputed evidence . . . [or] public records of which
judicial notice may be taken . . . the trial court, in
determining the jurisdictional issue, may consider these
supplementary undisputed facts and need not conclu-
sively presume the validity of the allegations of the
complaint. . . . Rather, those allegations are tempered
by the light shed on them by the [supplementary undis-
puted facts]. . . . If affidavits [or] other evidence sub-
mitted in support of a defendant’s motion to dismiss
conclusively establish that jurisdiction is lacking, and
the plaintiff fails to undermine this conclusion with
counteraffidavits . . . or other evidence, the trial court
may dismiss the action without further proceedings.
. . . If, however, the defendant submits either no proof
to rebut the plaintiff’s jurisdictional allegations . . . or
only evidence that fails to call those allegations into
question . . . the plaintiff need not supply counteraffi-
davits or other evidence to support the complaint, but
may rest on the jurisdictional allegations therein. . . .
  ‘‘Finally, where a jurisdictional determination is
dependent on the resolution of a critical factual dispute,
it cannot be decided on a motion to dismiss in the
absence of an evidentiary hearing to establish jurisdic-
tional facts. . . . Likewise, if the question of jurisdic-
tion is intertwined with the merits of the case, a court
cannot resolve the jurisdictional question without a
hearing to evaluate those merits. . . . An evidentiary
hearing is necessary because a court cannot make a
critical factual [jurisdictional] finding based on memo-
randa and documents submitted by the parties.’’ (Cita-
tions omitted; emphasis in original; footnotes omitted;
internal quotation marks omitted.) Id., 651–54; see also
Rocky Hill v. SecureCare Realty, LLC, 315 Conn. 265,
277–78, 105 A.3d 857 (2015).
   It is well established that ‘‘Indian tribes are domestic
dependent nations that exercise inherent sovereign
authority. Oklahoma Tax [Commission] v. Citizen
Band Potawatomi Tribe of [Oklahoma], 498 U.S. 505,
509, 111 S. Ct. 905, 112 L. Ed. 2d 1112 (1991) . . . . As
dependents, the tribes are subject to plenary control
by Congress. See United States v. Lara, 541 U.S. 193,
200, 124 S. Ct. 1628, 158 L. Ed. 2d 420 (2004) ([t]he
[c]onstitution grants Congress powers we have consis-
tently described as plenary and exclusive to legislate in
respect to Indian tribes). And yet they remain separate
sovereigns [preexisting] the [c]onstitution. Santa Clara
Pueblo v. Martinez, 436 U.S. 49, 56, 98 S. Ct. 1670, 56
L. Ed. 2d 106 (1978). Thus, unless and until Congress
acts, the tribes retain their historic sovereign authority.
United States v. Wheeler, 435 U.S. 313, 323, 98 S. Ct.
1079, 55 L. Ed. 2d 303 (1978).
   ‘‘Among the core aspects of sovereignty that tribes
possess—subject, again, to congressional action—is the
common-law immunity from suit traditionally enjoyed
by sovereign powers. . . . That immunity, we have
explained, is a necessary corollary to Indian sovereignty
and self-governance. Three Affiliated Tribes of Fort
Berthold Reservation v. Wold Engineering, P.C., 476
U.S. 877, 890, 106 S. Ct. 2305, 90 L. Ed. 2d 881 (1986);
cf. The Federalist No. 81, p. 511 (B. Wright ed. 1961)
([Alexander] Hamilton) ([i]t is inherent in the nature of
sovereignty not to be amenable to suit without consent).
And the qualified nature of Indian sovereignty modifies
that principle only by placing a tribe’s immunity, like
its other governmental powers and attributes, in [Con-
gress’] hands. See United States v. United States Fidel-
ity & Guaranty Co., 309 U.S. 506, 512, 60 S. Ct. 653,
84 L. Ed. 894 (1940) . . . ([i]t is as though the immunity
which was theirs as sovereigns passed to the United
States for their benefit).’’ (Citations omitted; internal
quotation marks omitted.) Michigan v. Bay Mills
Indian Community,          U.S. , 134 S. Ct. 2024, 2030,
188 L. Ed. 2d 1071 (2014).
  The United States Supreme Court has recently
explained that the ‘‘baseline position . . . is tribal
immunity; and [t]o abrogate [such] immunity, Congress
must unequivocally express that purpose. . . . That
rule of construction reflects an enduring principle of
Indian law: Although Congress has plenary authority
over tribes, courts will not lightly assume that Congress
in fact intends to undermine Indian self-government.’’
(Citations omitted; internal quotation marks omitted.)
Id., 2031–32.
   In the present case, the plaintiffs’ complaint con-
tained two counts. Both counts originally named both
the defendant and the Mohegan Tribal Gaming Author-
ity. Prior to the defendant filing his motion to dismiss,
the plaintiffs withdrew all of their claims against the
Mohegan Tribal Gaming Authority. Therefore, in decid-
ing the motion to dismiss, the only issue before the
trial court was whether the doctrine of tribal sovereign
immunity barred the plaintiffs’ claims against the defen-
dant in his individual capacity.
   As we explained previously in this opinion, ‘‘if the
complaint is supplemented by undisputed facts estab-
lished by affidavits submitted in support of the motion
to dismiss . . . [or] other types of undisputed evidence
. . . the trial court, in determining the jurisdictional
issue, may consider these supplementary undisputed
facts . . . .’’ (Citations omitted; emphasis omitted;
footnote omitted.) Conboy v. State, supra, 292 Conn.
651–52.
   In their complaint, the plaintiffs themselves alleged
that ‘‘at all relevant times herein, [the defendant] was
acting in the scope of his employment with the Mohegan
Tribal Gaming Authority and was driving said vehicle
with the permission of the Mohegan Tribal Gaming
Authority as its [employee, agent or servant].’’ Further-
more, accompanying his motion to dismiss, the defen-
dant filed the affidavit from Hamilton, which averred
that the defendant was driving a limousine owned by
the Mohegan Tribal Gaming Authority at the time of
the accident. Hamilton further averred that the defen-
dant was employed by the Mohegan Tribal Gaming
Authority to use the limousine to drive patrons of the
Mohegan Sun Casino to their homes. The plaintiffs did
not present any evidence that the defendant was acting
outside the scope of his employment at the time of the
accident. Therefore, the undisputed facts establish that
the defendant was acting within the scope of his
employment when the accident that injured the plain-
tiffs occurred.5
  It is well established that ‘‘[t]he doctrine of tribal
immunity extends to individual tribal officials acting in
their representative capacity and within the scope of
their authority.’’ (Internal quotation marks omitted.)
Romanella v. Hayward, 933 F. Supp. 163, 167 (D. Conn.
1996), aff’d, 114 F.3d 15 (2d Cir. 1997), citing F. Cohen,
Federal Indian Law (1986) p. 284 (‘‘it has been held that
where the tribe itself is not subject to suit, tribal officers
cannot be [held liable] on the basis of tribal obliga-
tions’’); see Romanella v. Hayward, supra, 167 (‘‘[The
plaintiff’s] action against the tribal officers is a suit
against the tribe. As such, the individual defendants’
immunity from suit is coextensive with the [t]ribe’s
immunity from suit.’’); see also, e.g., Hardin v. White
Mountain Apache Tribe, 779 F.2d 476, 478 (9th Cir.
1985); Tenneco Oil Co. v. Sac & Fox Tribe of Indians,
725 F.2d 572, 574 (10th Cir. 1984). Indeed, this court
has also recognized that tribal immunity extends to
individual tribal officials and employees acting within
the scope of their authority. Kizis v. Morse Diesel Inter-
national, Inc., supra, 260 Conn. 54.
   The United States Court of Appeals for the Second
Circuit has also addressed the implications of tribal
immunity in actions against individual employees of the
tribe. In Chayoon v. Chao, 355 F.3d 141 (2d Cir. 2004),
cert. denied sub nom. Chayoon v. Reels, 543 U.S. 966,
125 S. Ct. 429, 160 L. Ed. 2d 336 (2004), the plaintiff
appealed the dismissal of certain employment claims
against several individuals who were either on the
Mashantucket Pequot Tribal Council or were officers or
employees of Mashantucket Pequot Gaming Enterprise,
which operates the gaming facility known as Foxwoods
Resort Casino. The Second Circuit rejected the plain-
tiff’s claims, concluding that ‘‘Indian tribes enjoy the
same immunity from suit enjoyed by sovereign powers
and are ‘subject to suit only where Congress has author-
ized the suit or the tribe has waived its immunity.’ . . .
Furthermore, [the plaintiff] cannot circumvent tribal
immunity by merely naming officers or employees of
the [t]ribe when the complaint concerns actions taken
in [the] defendants’ official or representative capacities
and the complaint does not allege they acted outside the
scope of their authority.’’ (Citations omitted.) Id., 143.
   Similarly, the United States District Court for the
District of Connecticut has also examined whether the
doctrine of tribal immunity extended to claims for dam-
ages against two employees of the Mashantucket
Pequot Museum and Research Center, Inc., where the
complaint alleged that they were being named, inter
alia, in their ‘‘individual capacities.’’ Bassett v. Mashan-
tucket Pequot Museum & Research Center, Inc., 221 F.
Supp. 2d 271, 274 (D. Conn. 2002). In addressing the
claims against the employees in their individual capaci-
ties, the court explained that ‘‘[i]n the tribal immunity
context, a claim for damages against a tribal official
lies outside the scope of tribal immunity only where
the complaint pleads—and it is shown—that a tribal
official acted beyond the scope of his authority to act
on behalf of the [t]ribe.’’ (Emphasis added.) Id., 280;
see Garcia v. Akwesasne Housing Authority, 105 F.
Supp. 2d 12, 18 (N.D.N.Y. 2000) (stating that personal
capacity claim may proceed against tribal official if
allegations indicate that tribal official acted outside
scope of delegated authority), vacated on other
grounds, 268 F.3d 76 (2d Cir. 2001); see also Puyallup
Tribe, Inc. v. Washington Game Dept., 433 U.S. 165,
170–73, 97 S. Ct. 2616, 53 L. Ed. 2d 667 (1977) (claim
permitted against tribal officials, who were acting as
fishermen, rather than tribal government officers when
they had engaged in challenged activities).
   The District Court further explained that ‘‘[c]laimants
may not simply describe their claims against a tribal
official as in his ‘individual capacity’ in order to elimi-
nate tribal immunity. . . . Permitting such a descrip-
tion to affect tribal immunity would eviscerate its
protections and ultimately subject [t]ribes to damages
actions for every violation of state or federal law. The
sounder approach is to examine the actions of the indi-
vidual tribal defendants. Thus, the [c]ourt holds that a
tribal official—even if [named] in his ‘individual capac-
ity’—is only ‘stripped’ of tribal immunity when he acts
‘manifestly or palpably beyond his authority . . . .’ ’’
(Emphasis omitted.) Bassett v. Mashantucket Pequot
Museum & Research Center, Inc., supra, 221 F. Supp.
2d 280; see also Sue/Perior Concrete & Paving, Inc. v.
Seneca Gaming Corp., 99 A.D. 3d 1203, 1204, 952
N.Y.S.2d 353 (2012) (‘‘[a]lthough tribal immunity does
not necessarily extend to individual members of the
tribe . . . it does as a rule [extend] to individual tribal
officials acting in their representative capacity and
within the scope of their authority’’ [citations omitted;
internal quotation marks omitted]); Gooding v. Ketcher,
838 F. Supp. 2d 1231, 1246 (N.D. Okla. 2012) (‘‘[a] tribal
official, even if [named] in an individual capacity, is
only stripped of tribal immunity when he acts without
any colorable claim of authority’’ [internal quotation
marks omitted]).
   Nevertheless, the plaintiffs assert, and the trial court
agreed, that the doctrine of tribal immunity should not
be applied in the present case. Specifically, the plaintiffs
assert that the doctrine of tribal immunity does not
apply in the present case because the tribe is neither
a party, nor the real party in interest because the remedy
sought will be paid by the defendant himself, and not
the tribe. In support of their claim, the plaintiffs cite
and the trial court relied on Maxwell v. San Diego, 708
F.3d 1075 (9th Cir. 2013).
  In Maxwell, family members of a shooting victim
brought an action alleging that the victim had been
delayed medical treatment. Id., 1079–81. The United
States Court of Appeals for the Ninth Circuit reversed
the decision of the trial court dismissing an action
against paramedics employed by a tribal fire depart-
ment. Id., 1081. In reversing the trial court’s judgment,
the Ninth Circuit concluded that tribal immunity did
not bar the claims against the paramedics because ‘‘a
remedy would operate against them, not the tribe.’’
Id., 1087. The Ninth Circuit explained that because the
plaintiffs had brought an action against the tribal para-
medics in their individual capacities for money dam-
ages, ‘‘[a]ny damages will come from [the paramedics’]
own pockets, not the tribal treasury.’’ Id., 1089.
   We reject the plaintiffs’ invitation to apply Maxwell
in the present case. The Ninth Circuit acknowledged
that Maxwell concerned ‘‘allegedly grossly negligent
acts committed outside tribal land pursuant to an
agreement with a [nontribal] entity.’’ Id., 1090. The fact
that the allegations against the plaintiffs in Maxwell
involved claims of gross negligence makes the Ninth
Circuit’s holding in that case distinguishable from the
present case. Actions involving claims of more than
negligence are often deemed to be outside the scope
of employment and, therefore, not subject to sovereign
immunity. See, e.g., Gedrich v. Dept. of Family Services,
282 F. Supp. 2d 439, 474–75 (E.D. Va. 2003) (‘‘[t]he
doctrine of sovereign immunity does not shield state
employees from liability for acts or omissions constitut-
ing gross negligence’’); Young v. Mount Ranier, 238
F.3d 567, 578 (4th Cir. 2001) (discussing Maryland stat-
ute providing that ‘‘state personnel are immune from
suit and from liability for tortious conduct committed
within the scope of their public duties and without
malice or gross negligence’’ [footnote omitted]); see
also General Statutes § 4-165 (‘‘[n]o state officer or
employee shall be personally liable for damage or
injury, not wanton, reckless or malicious, caused in the
discharge of his or her duties or within the scope of
his or her employment’’).6
   Indeed, even the Ninth Circuit does not always follow
the approach applied in Maxwell. See, e.g., Murgia v.
Reed, 338 Fed. Appx. 614, 616 (9th Cir. 2009). In Murgia,
the Ninth Circuit explained that ‘‘[t]he [trial] court erred
in concluding that tribal sovereign immunity did not
apply solely because the [d]efendants were [named] in
their individual capacities. In our circuit, the fact that
a tribal officer is [named] in his individual capacity does
not, without more, establish that he lacks the protection
of tribal sovereign immunity. . . . If the [defendant
tribal employees] were acting for the tribe within the
scope of their authority, they are immune from [the
plaintiff’s claims] regardless of whether the words ‘indi-
vidual capacity’ appear on the complaint.’’ (Citation
omitted.) Id. Similarly, in an opinion published approxi-
mately one month before Maxwell, the Ninth Circuit
explained that a tribe’s sovereign immunity ‘‘extends
to its officials who were acting in their official capacities
and within the scope of their authority when they taxed
transactions occurring on the reservation.’’ Miller v.
Wright, 705 F.3d 919, 928 (9th Cir. 2013). Furthermore,
no other jurisdictions have adopted the ‘‘remedy
sought’’ approach applied in Maxwell.
  On the basis of the foregoing, we conclude that the
doctrine of tribal sovereign immunity extends to the
plaintiffs’ claims against the defendant because the
undisputed facts of this case establish that he was an
employee of the tribe and was acting within the scope
of his employment when the accident occurred. We
agree with the United States District Court of the Dis-
trict of Connecticut that the plaintiffs cannot circum-
vent tribal immunity by merely naming the defendant,
an employee of the tribe, when the complaint concerns
actions taken within the scope of his duties and the
complaint does not allege, nor have the plaintiffs
offered any other evidence, that he acted outside the
scope of his authority. See Chayoon v. Chao, supra, 355
F.3d 143. Accordingly, we conclude that the trial court
improperly determined that tribal sovereign immunity
did not extend to the defendant in the present case and,
therefore, improperly denied the defendant’s motion to
dismiss the plaintiffs’ complaint.
  The judgment is reversed and the case is remanded
with direction to grant the defendant’s motion to
dismiss.
      In this opinion the other justices concurred.
  1
     Although Clarke’s employer, the Mohegan Tribal Gaming Authority, was
also named as a defendant in this case, it is not a party to the present appeal.
See footnote 2 of this opinion. For the sake of simplicity, references to the
defendant in this opinion are to Clarke in his individual capacity.
   2
     Although the plaintiffs initially filed claims against the Mohegan Tribal
Gaming Authority, those claims were subsequently withdrawn.
   3
     The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     The parties do not dispute that the Mohegan Tribal Gaming Authority
is an arm of the tribe. Therefore, we do not address this issue.
   5
     The plaintiffs do not assert that tribal sovereign immunity is inapplicable
in the present case because the accident occurred outside of the reservation.
Therefore, we do not address the issue of whether, and to what extent, a
tribe is immune from liability arising out of commercial activities that occur
outside the reservation.
   6
     The Ninth Circuit recently followed the Maxwell ‘‘remedy sought’’
approach in the case of Pistor v. Garcia, 791 F.3d 1104, 1109 (9th Cir. 2015).
In Pistor, the Ninth Circuit concluded that tribal immunity did not extend
to employees of a tribe who had an action brought against them for working
with local police to seize gamblers at the casino and steal their property.
Id., 1108–1109. Once again the decision of the Ninth Circuit not to apply
tribal immunity to the defendants is distinguishable because their actions
were beyond the scope of their authority. Indeed, the plaintiffs in Pistor
alleged that the tribal employees developed a scheme with local police
‘‘concocted with the goal of punishing plaintiffs for winning so much at
. . . [their casino], and the hope of stealing back some of the funds that
the plaintiffs had legitimately won.’’ (Internal quotation marks omitted.) Id.,
1109. Like Maxwell, the facts of Pistor are distinguishable from the present
case, where there is no allegation that the defendant was acting outside the
scope of his employment or in a grossly negligent manner.